DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/442473 filed on 15 June 2019.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/13/2019 and 12/03/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. PGPUB No. 2020/0326973 A1, hereinafter “Xie”) in view of QIU (U.S. PGPUB No. 2019/0361731 A1).

Regarding claim 1, Xie teaches a method comprising:
determining a first state data structure of a distributed digital ledger transaction network (Xie ¶0035, i.e., the current world state of the blockchain network), wherein the first state data structure represents account states of a plurality of user accounts of the distributed digital ledger transaction network (Xie ¶0026 and Fig. 2);
identifying a plurality of transactions comprising transactions associated with user accounts of the plurality of user accounts (Xie ¶0040).
Xie fails to explicitly teach performing a preliminary execution of the transactions in parallel relative to the first state data structure to determine a plurality of transaction results and dependencies of the transactions with regard to the user accounts. However, in the same field of endeavor, QIU teaches performing a preliminary execution of the transactions in parallel relative to the first state data structure to determine a plurality of transaction results and dependencies of the transactions with regard to the user accounts (QIU ¶¶0070-0071, i.e., determining the scopes of data change based on different transaction subsets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie by incorporating the teachings of QIU. The motivation would be to improve the execution efficiency of data processing (QIU ¶0071).


As to claim 2, Xie as modified by QIU also teaches the method of claim 1, wherein the second state data structure is equivalent to executing the plurality of transactions serially against the first state data structure (Xie ¶0049).

As to claim 3, Xie as modified by QIU also teaches the method of claim 1, wherein the transactions comprise a first transaction and a second transaction, and performing the preliminary execution comprises:
determining a first transaction result reflecting application of the first transaction relative to the first state data structure (QIU ¶0071, i.e., scopes of data change of the transaction data);
determining a second transaction result reflecting application of the second transaction relative to the first state data structure (QIU ¶0071, i.e., transaction data having overlapping scopes of data change that do not overlap); and
determining that the second transaction is not dependent upon the first transaction and the first transaction is not dependent upon the second transaction (QIU ¶0081, “If two pieces of transaction data are executed for different contract IDs, it may be deemed that the scopes of data change of these two pieces of transaction data do 

As to claim 4, Xie as modified by QIU also teaches the method of claim 3, further comprising based on determining that the second transaction is not dependent upon the first transaction and the first transaction is not dependent upon the second transaction, applying the first transaction result and the second transaction result relative to the first state data structure (QIU ¶0081, “These two pieces of transaction data may be included in different transaction subsets and executed in parallel”).

As to claim 5, Xie as modified by QIU also teaches the method of claim 3, further comprising generating an intermediate state data structure by applying the first transaction result to the first state data structure (Xie ¶0056, “all the first-type transactions in the group 320 are executed before all the second-type transactions in the group 330”).

Claim 11 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 2 and is similarly rejected.



Claim 14 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Allowable Subject Matter
Claims 6-10, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations recited in claims 6-10, 16, and 19-20 in combination with the other limitations recited in the context of their respective base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157